DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 4/12/2019.


Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
5.	An initialed and dated copy of Applicant's IDS form 1449, filed 4/12/2019 and 10/11/2019, are attached to the instant Office action.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micucci et al. (US Publication 2013/0275509 A1) in view of Carver (US Publication 2018/0365654 A1)
	As per claim 1, Micucci teaches An electronic device comprising: (see Abstract)
a communication circuit; (Figure 1 reference 107, paragraph 0035, network interface)
a processor; (Figure 1 reference 105, processor)
and a memory configured to store contents and a content application related to a content and electrically connected to the processor, wherein the memory is configured 
access a cloud server through a specified account; (paragraphs 0046, 0047, 0049, a user logs into a file synchronization system on a server connected to the cloud)
display a user interface including a list of the contents (Figure 30, paragraph 0084, a list of files associated with a user are presented on a user interface)
determine at least one shared content to be shared on the cloud server in response to a first input received through the user interface; (Figure 31, paragraph 0085, a user can hover over and select a file to be shared)
determine an account group on the cloud server accessible to the shared content in response to a second input received through the user interface; (Figure 32, paragraphs 0087, 0090, 0092, a specific group of users are selected as a group to receive a selected, shard file, paragraph 0096, the user able to select a group to share a file with)
and transmit the shared content and information related to the determined account group to the cloud server in response to a third input received through the user interface. (paragraph 0087, 0093, 0097, the file is shared and stored in a group folder associated with the specified user group)
Micucci does not explicitly indicate a list of the contents based on the content application being executed.
Carver teaches a list of the contents based on the content application being executed. (paragraph 0022, 0030, 0035, 0067, photos associated with an event of a calendar application are presented to a user)

As per claim 2, Micucci teaches based on the account group being determined, display a list of at least one pre-generated account group; (Figure 38, paragraph 0088, 0089, presenting group folders)
and determine the account group based on an input for selection of at least one of the account groups included in the list. (paragraph 0088, user clicking on group folder)
As per claim 3, Micucci teaches based on the account group being determined, determine the account group based on an input for generation of a new account group; (paragraph 0087, adding new group)
and add the new account group to the list and display the list including the new account group. (paragraph 0088, 0089, showing newly added group)
As per claim 4, Micucci teaches transmit the shared content and display the list of the generated account group in an album and/or folder form. (paragraph 0087, group folder)
As per claim 5, Micucci teaches display in the list only an account group to which the particular account belongs in response to an input for searching for a 
As per claim 6, Micucci teaches based on the shared content being transmitted, determine whether a content identical to the shared content exists in a storage space related to the account group on the cloud server; (paragraph 0046, 0067, file synchronization of file among multiple devices)
and transmit the shared content to the cloud server based on the content identical to the shared content not existing in the storage space. (paragraph 0052, upload file)
As per claim 7, Micucci teaches based on external devices storing external contents stored in the external devices in the storage space through another account belonging to the account group, receive the external contents from the cloud server; (paragraph 0078, external systems)
and add the received external contents to the album and/or the folder corresponding to the account group. (paragraph 0078, 0092, sharing with external systems)
As per claim 8, Micucci teaches display the shared content and/or the external contents included in the album and/or the folder in response to an input for selection of the album and/or the folder; (paragraph 0090, 0091, showing files within group folder)
and display an identifier on an object related to the shared content indicating the shared content. (paragraph 0084, indicating shared files with status)
As per claim 9, Micucci teaches determine, as a private content, at least a part of the list of the contents based on an input; (paragraph 0096, only showing shared files)
and exclude the determined private content from a subject to be transmitted to the cloud server. (paragraph 0041, only showing shared files to specific users)
As per claim 10, Micucci teaches the content application comprises a photograph gallery application. (paragraph 0098, 0102, photo album)

As per claim 11, Micucci teaches A method for sharing a content based on an account group by an electronic device, the method comprising: (see Abstract)
accessing a cloud server through a specified account; (paragraphs 0046, 0047, 0049, a user logs into a file synchronization system on a server connected to the cloud)
displaying a user interface including a list of contents (Figure 30, paragraph 0084, a list of files associated with a user are presented on a user interface)
determining at least one shared content to be shared on the cloud server, in response to receiving a first input through the user interface; (Figure 31, paragraph 0085, a user can hover over and select a file to be shared)
determining an account group on the cloud server accessible to the shared content in response to receiving a second input through the user interface; (Figure 32, paragraphs 0087, 0090, 0092, a specific group of users are selected as a group to receive a selected, shard file, paragraph 0096, the user able to select a group to share a file with)

Micucci does not explicitly indicate a list of the contents based on the content application being executed.
Carver teaches a list of the contents based on the content application being executed. (paragraph 0022, 0030, 0035, 0067, photos associated with an event of a calendar application are presented to a user)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Micucci’s method of synchronizing and sharing data objects in a cloud-based system with Carver’s ability to present content based on a specific application context. This gives the user the ability to present a list of data objects to a user for sharing based on specific applications. The motivation for doing so would be to provide more relevant content to a user (paragraph 0003)
As per claim 12, Micucci teaches displaying a list of at least one pre-generated account group; (Figure 38, paragraph 0088, 0089, presenting group folders)
and determining the account group based on an input for selection of at least one of the account groups included in the list. (paragraph 0088, user clicking on group folder)
As per claim 13, Micucci teaches determining the account group based on an input for generation of a new account group; (paragraph 0087, adding new group)

As per claim 14, Micucci teaches transmitting the shared content and displaying the list of the generated account group in an album and/or folder form. (paragraph 0087, group folder)
As per claim 15, Micucci teaches displaying only an account group, to which a particular account belongs in the list in response to an input for searching for the particular account. (paragraph 0064, search, and paragraph 0096, 0097, listing groups user belongs to)
As per claim 16, Micucci teaches determining whether a content identical to the shared content exists in a storage space related to the account group on the cloud server; (paragraph 0046, 0067, file synchronization of file among multiple devices)
and transmitting the shared content to the cloud server based on the content identical to the shared content not existing in the storage space. (paragraph 0052, upload file)
As per claim 17, Micucci teaches based on external devices storing external contents stored in the external devices in the storage space through another account belonging to the account group, receiving the external contents from the cloud server; (paragraph 0078, external systems)
and adding the received external contents to the album and/or the folder corresponding to the account group. (paragraph 0078, 0092, sharing with external systems)
As per claim 18, Micucci teaches displaying the shared content and/or the external contents included in the album and/or the folder in response to an input for selection of the album and/or the folder; (paragraph 0090, 0091, showing files within group folder)
and displaying an identifier on an object related to the shared content indicating the shared content. (paragraph 0084, indicating shared files with status)
As per claim 19, Micucci teaches determining, as a private content, at least a part of the list of the contents based on an input; (paragraph 0096, only showing shared files)
and excluding the determined private content from a subject to be transmitted to the cloud server. (paragraph 0041, only showing shared files to specific users)

As per claim 20, Micucci teaches A non-transitory computer readable recording medium having stored thereon one or more computer programs including instructions that, when executed by at least one processor of an electronic device, control the electronic device to perform operations comprising: (see Abstract)
accessing a cloud server through a specified account; (paragraphs 0046, 0047, 0049, a user logs into a file synchronization system on a server connected to the cloud)
displaying a user interface including a list of contents (Figure 30, paragraph 0084, a list of files associated with a user are presented on a user interface)
determining at least one shared content to be shared on the cloud server, in response to receiving a first input through the user interface; (Figure 31, paragraph 0085, a user can hover over and select a file to be shared)

and transmitting the shared content and information related to the determined account group to the cloud server in response to receiving a third input through the user interface. (paragraph 0087, 0093, 0097, the file is shared and stored in a group folder associated with the specified user group)
Micucci does not explicitly indicate a list of the contents based on the content application being executed.
Carver teaches a list of the contents based on the content application being executed. (paragraph 0022, 0030, 0035, 0067, photos associated with an event of a calendar application are presented to a user)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Micucci’s method of synchronizing and sharing data objects in a cloud-based system with Carver’s ability to present content based on a specific application context. This gives the user the ability to present a list of data objects to a user for sharing based on specific applications. The motivation for doing so would be to provide more relevant content to a user (paragraph 0003)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arrouye (US Publication 2013/0311598 A1)
Chandrsekaran (US Publication 2017/0147527 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168